This is an original action in habeas corpus, instituted by the petitioner, John Langley, for the *Page 395 
purpose of being admitted to bail, upon a charge of murder, now pending against him in the district court of Ottawa county, Oklahoma.
The verified petition alleges that the petitioner is being unlawfully restrained of his liberty in the county jail of Ottawa county, Oklahoma, by James A. Alleman, sheriff. He alleges that he now stands charged by information with the crime of the murder of Fred Eby, but the proof of guilt of said offense is not evident, nor the presumption thereof great.
Attached to the petition is a certified copy of the transcript of the proceedings and testimony in the preliminary examination in the justice of peace court of Ed Zilar of the city of Miami, Ottawa county, Oklahoma, on April 26, 1947. It is unnecessary to comment upon the weight of evidence at the hearing herein. It is sufficient to say that on the preliminary examination, the petitioner was bound over to the district court on the charge of murder. Thereafter, application was made to the district court of Ottawa county, and bail again denied.
In our opinion, the petitioner has failed to sustain the burden of establishing that the proof of his guilt is not evident, or the presumption of his guilt is not great, on the charge of murder, and bail should therefore be denied.
At the time of said hearing an order was made and entered expressing the opinion of the court that the proof of guilt was evident and the presumption thereof great; that the petitioner had committed the crime of murder, and bail was denied, and that the petitioner should be held in the custody of the sheriff of Ottawa county, pending trial in the district court. *Page 396 
In conformity to said order, it is the judgment of this court that the petitioner be denied bail.
BAREFOOT, P. J., and JONES, J., concur.